TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00349-CV



                          Pickett, Kelm & Associates, Inc., Appellant

                                                  v.

Femica Newkirk, Individually and as Parent of the Minor Child, M. J., Deceased, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-10-000742, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. The trial court clerk’s office

has reported that Pickett, Kelm & Associates has failed to pay or make arrangements to pay for the

clerk’s record in this appeal. This Court’s clerk sent a letter dated July 16, 2013, to appellant’s

attorney requesting that she make arrangements to pay for the clerk’s record and that she submit a

status report regarding this appeal with this Court. Appellant’s attorney was requested to file a

response in this Court on or before July 26, 2013, or risk dismissal of this appeal.

               July 26, 2013, has passed. The clerk’s record has not been filed, and appellant has

not filed any response in this Court. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 37.3(b), 42.3(b).
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: September 20, 2013




                                               2